Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a dashboard component assembly for a vehicle comprising a cover-panel, a main body and an auxiliary body. However, the prior art of record have failed to teach at least the combination of  the dashboard component assembly for a vehicle, the dashboard component assembly comprising: a cover-panel; a main body and an auxiliary body, the auxiliary body being retained on the main body so as to be movable in at least one dimension relative to the main body prior to installation of the cover-panel, a portion of a front surface of the auxiliary body being located adjacent to a portion of a front surface of the main body when the auxiliary body is retained on the main body so that the portion of the front surface of the auxiliary body and the portion of the front surface of the main body can be seen by an operator of the vehicle from within a cabin of the vehicle; a primary engagement member comprised by one of the cover-panel or the main body; a primary engagement member retainer comprised by the other of the cover- panel or the main body, wherein the primary engagement member is configured to engage the at least one primary engagement member retainer to cause a predetermined alignment of the cover-panel with regard to the main body; a secondary engagement member comprised by one of the cover-panel or the auxiliary body; and a secondary engagement member receiver comprised by the other of the cover-panel or the auxiliary body, wherein the secondary engagement 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631